Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 7, 2022 has been entered.

Applicant’s Amendment dated April 7, 2022 has been carefully considered. Claim 17 has been canceled, making moot the rejection of claim 17 under 35 USC 112(a), as failing to comply with the written description requirement, and as failing to comply with the enablement requirement. Claim 9 has been amended to overcome the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

Applicant’s arguments that amended independent claims 1, 9, and 18 define over Hines 5,775,092 have been carefully considered, and are persuasive. Prior art rejections of the amended claims are set forth in detail below.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starr 2010/0223903.
Disclosed is a method of operating a compressor 58 of a gas turbine engine, comprising: drawing air into a core shown generally at 72, 76 of the gas turbine engine from an air inlet (unnumbered, radially outward of 82) and through axially spaced-apart low pressure compressor stages R1-R5 (paragraph 13 refers to low pressure compressor stages), and then through a high pressure compressor section 72 to provide pressurized air; and while drawing air into the core, varying an increase in pressure of the air across the low pressure compressor stages via a clutch or brake 106 (paragraphs 29 and 30) (claim 9).
	Varying the increase in pressure of the air across the low pressure compressor stages includes braking one of the low pressure compressor stages (claim 15).
Specific attention is directed to paragraph 30, which states that “The compressor 58 is an axial compressor in the illustrative embodiment. In some embodiments the compressor 58 may be a compressor that is part of a high pressure spool, intermediate pressure spool, or low pressure spool. In addition, the compressor 58 may have any number of stages (i.e. any number of pairs of compressor blade rows and vane rows).
Also disclosed is a low pressure compressor section 58 of a gas turbine engine, comprising: low pressure compressor stages R1-R5 spaced apart along an unnumbered axis of rotation of the low pressure compressor section, the low pressure compressor section having a compressor stage disabler 106 drivingly engaged with at least one of the low pressure compressor stages (R5, or any other stage; see paragraphs 29 and 30) and configured to reduce a rotation thereof (claim 18).
The compressor stage disabler is engageable with the at least one of the low pressure compressor stages to stop a rotation of the at least one of the low pressure compressor stages (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 in view of Applicant’s Admitted Prior Art.
Starr discloses a gas turbine engine substantially as claimed as set forth above, including providing the air drawn into the core from the air inlet to all of the low pressure compressor stages. 

However, Starr does not disclose that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes providing a same quantity of air to all of the low pressure compressor stages.

Official Notice was taken that low pressure compressor stages in gas turbine engines are formed such that the low pressure compressor stages draw a quantity of air from an air inlet, with the quantity of air for each of the low pressure compressor stages being substantially the same (which includes the quantity being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Starr such that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes providing a same quantity of air to all of the low pressure compressor stages, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 in view of Applicant’s Admitted Prior Art.
Starr discloses a gas turbine engine substantially as claimed as set forth above, including providing the air drawn into the core from the air inlet to all of the low pressure compressor stages.

However, Starr does not disclose providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have a same pressure ratio.

Official Notice was taken that low pressure compressor stages in gas turbine engines are formed such that the pressure ratio for each of the low pressure compressor stages is substantially the same (which includes the pressure ratio being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Starr such that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have a same pressure ratio, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 in view of Wasserman 2016/0025142.
Starr discloses a gas turbine engine substantially as claimed, comprising: a low pressure compressor section 58 in fluid communication with an air inlet (unnumbered, radially outward of 82) and a low pressure turbine section 80, the low pressure compressor section having low pressure compressor stages R1-R5 spaced apart along an axis of rotation of the low pressure compressor section, the low pressure compressor section having a compressor stage disabler 106 drivingly engaged with at least one of the low pressure compressor stages and configured to reduce a rotation thereof (paragraph 13 refers to low pressure compressor stages), and a high pressure compressor section 72 in fluid communication with the low pressure compressor stages to receive pressurized air therefrom (claim 1).
Upon the compressor stage disabler being disengaged from the at least one of the low pressure compressor stages, the output drive shaft drivingly engages all the low pressure compressor stages (claim 6).
The compressor stage disabler is engageable with the at least one of the low pressure compressor stages to stop a rotation of the at least one of the low pressure compressor stages (claim 7).

However, Starr does not explicitly disclose that the low pressure compressor section 58 is drivingly engaged by the low pressure turbine section 80, with the high pressure compressor 72 drivingly engaged by the high pressure turbine section 78, and an output drive shaft drivingly engaged by the low pressure turbine section (claim 1).

Wasserman shows a gas turbine engine 20 having a low pressure compressor section 29A in fluid communication with an air inlet 24 and drivingly engaged by a low pressure turbine section 31B, the low pressure compressor section having low pressure compressor stages spaced apart along an axis of rotation of the low pressure compressor section, a high pressure compressor section 29B in fluid communication with the low pressure compressor stages to receive pressurized air therefrom and drivingly engaged by a high pressure turbine section 31A, and an output drive shaft 40 drivingly engaged by the low pressure turbine section, for the purpose of deriving power to drive the low pressure compressor section.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Starr such that the low pressure compressor section 58 is drivingly engaged by the low pressure turbine section 80, with the high pressure compressor 72 drivingly engaged by the high pressure turbine section 78, and with an output drive shaft drivingly engaged by the low pressure turbine section, as taught by Wasserman, for the purpose of deriving power to drive the low pressure compressor section.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 and Wasserman 2016/0025142 as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art.
The modified gas turbine engine of Starr shows all of the claimed subject matter, including each of the low pressure compressor stages defines a pressure ratio across the low pressure compressor stage, but does not show the pressure ratio for each of the low pressure compressor stages being the same.

Official Notice was taken that low pressure compressor stages in gas turbine engines are formed such that the pressure ratio for each of the low pressure compressor stages is substantially the same (which includes the pressure ratio being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Starr such that the pressure ratio for each of the low pressure compressor stages is the same, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 and Wasserman 2016/0025142 as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art.
The modified gas turbine engine of Starr shows all of the claimed subject matter, including each of the low pressure compressor stages is configured to draw a quantity of air from the air inlet, but does not show the quantity of air for each of the low pressure compressor stages being the same.

Official Notice was taken that low pressure compressor stages in gas turbine engines are formed such that the low pressure compressor stages draw a quantity of air from an air inlet, with the quantity of air for each of the low pressure compressor stages being substantially the same (which includes the quantity being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Starr such that the quantity of air drawn from the air inlet for each of the low pressure compressor stages is the same, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.

Claims 9 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 in view of Wasserman 2016/0025142. 
Starr (figure 3) discloses a method of operating a compressor 58 of a gas turbine engine substantially as claimed, comprising: drawing air through axially spaced-apart low pressure compressor stages R1-R5, and varying an increase in pressure of the air across the low pressure compressor stages via a clutch or brake 106 (paragraphs 29 and 30) (claim 9).
 Varying the increase in pressure of the air across the low pressure compressor stages includes braking one of the low pressure compressor stages (claim 15).

To the extent that Starr (figure 3) does not disclose drawing air into a core of the gas turbine engine from an air inlet and then through a high pressure compressor section to provide pressurized air, Wassermann shows a gas turbine engine 20 whereby air is drawn air into an interior core near 44 of the gas turbine engine from an air inlet 24 and through axially spaced- apart low pressure compressor stages 29A, and then through a high pressure compressor section 29B to provide pressurized air and drivingly engaged by a high pressure turbine section 31A, and an output drive shaft 40 drivingly engaged by the low pressure turbine section, for the purpose of deriving power to drive the low pressure compressor section.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Starr such that it includes drawing air into a core of the gas turbine engine from an air inlet and then through a high pressure compressor section to provide pressurized air, and drivingly engaged by a high pressure turbine section 31A, and an output drive shaft 40 drivingly engaged by the low pressure turbine section, as taught by Wasserman, for the purpose of deriving power to drive the low pressure compressor section.

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 and Wasserman 2016/0223903 as applied to claim 9 above, and further in view of Applicant’s Admitted Prior Art.
The modified gas turbine engine of Starr shows providing the air drawn into the core from the air inlet to all of the low pressure compressor stages. 

However, the modified gas turbine engine of Starr does not show that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes providing a same quantity of air to all of the low pressure compressor stages.

Official Notice was taken that low pressure compressor stages in gas turbine engines are formed such that the low pressure compressor stages draw a quantity of air from an air inlet, with the quantity of air for each of the low pressure compressor stages being substantially the same (which includes the quantity being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Starr such that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes providing a same quantity of air to all of the low pressure compressor stages, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Starr 2010/0223903 and Wasserman 2016/0223903 as applied to claim 9 above, and further in view of Applicant’s Admitted Prior Art.
The modified gas turbine engine of Starr shows providing the air drawn into the core from the air inlet to all of the low pressure compressor stages.

However, the modified gas turbine engine of Starr does not show that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have a same pressure ratio.

Official Notice was taken that low pressure compressor stages in gas turbine engines are formed such that the pressure ratio for each of the low pressure compressor stages is substantially the same (which includes the pressure ratio being the same), for the purpose of providing uniform flow across each low pressure compressor stage. Applicant did not traverse the Examiner’s assertion of official notice. Pursuant to MPEP 2144.03, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion of official notice.  

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Starr such that providing the air drawn into the core from the air inlet to all of the low pressure compressor stages includes operating the low pressure compressor stages to have a same pressure ratio, as taught by Applicant’s Admitted Prior Art, for the purpose of providing uniform flow across each low pressure compressor stage.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bei is cited to show a gas turbine engine having a low pressure compressor section in fluid communication with an air inlet and drivingly engaged by a low pressure turbine section, the low pressure compressor section having low pressure compressor stages spaced apart along an axis of rotation of the low pressure compressor section, a high pressure compressor section in fluid communication with the low pressure compressor stages to receive pressurized air therefrom and drivingly engaged by a high pressure turbine section, and an output drive shaft drivingly engaged by the low pressure turbine section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Verdier/Primary Examiner, Art Unit 3745